FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE GENERAL STORE, INC.,               
                Plaintiff-Appellant,
                v.                           No. 07-35417
RICHARD VAN LOAN, Director of                 D.C. No.
                                           CV-06-00103-FVS
Industry Operations, Seattle Field
Division, Bureau of Alcohol                   OPINION
Tobacco and Firearms, ATF,
             Defendants-Appellees.
                                       
       Appeal from the United States District Court
          for the Eastern District of Washington
       Fred L. Van Sickle, District Judge, Presiding

                  Argued and Submitted
          October 22, 2008—Seattle, Washington

                  Filed December 31, 2008

  Before: Barry G. Silverman, M. Margaret McKeown and
            Marsha S. Berzon, Circuit Judges.

                Opinion by Judge McKeown




                            16879
               THE GENERAL STORE v. VAN LOAN               16881


                          COUNSEL

Richard E. Gardiner (argued), Fairfax, Virginia, for appellant.

James A. McDevitt, U.S. Attorney, Rolf H. Tangvald
(argued), Assistant U.S. Attorney, Spokane, Washington, for
appellee.


                          OPINION

McKEOWN, Circuit Judge:

   The General Store appeals the district court’s grant of sum-
mary judgment upholding the revocation of The General
Store’s federal firearms dealer license for willful violations of
federal and state firearms laws. This appeal gives us occasion,
following the Supreme Court’s decision in Safeco Insurance
Company of America v. Burr, 551 U.S. __, 127 S. Ct. 2201
(2007), to consider the definition of “willfully” in the Gun
Control Act of 1968, codified at 18 U.S.C. §§ 921-930. We
hold that the violations were willful and therefore affirm the
revocation of The General Store’s federal firearms license.

                         BACKGROUND

 The General Store is an aptly named retailer in Spokane,
Washington. The General Store maintains a federal firearms
16882          THE GENERAL STORE v. VAN LOAN
dealers license in order to sell, among its many wares, fire-
arms and ammunition.

   The Gun Control Act of 1968 and related regulations
impose certain requirements on federal firearms licensees.
Two provisions are pertinent to this appeal. First, the Gun
Control Act specifies record keeping requirements, including
maintaining “such records of importation, production, ship-
ment, receipt, sale, or other disposition of firearms at [the]
place of business for such period, and in such form, as the
Attorney General may by regulations prescribe.” 18 U.S.C.
§ 923(g)(1)(A). The regulations, in turn, prescribe that
licensed firearms dealers must “enter into a record each
receipt and disposition of firearms.” 27 C.F.R. § 478.125(e).
The regulations include a form for the record—commonly
called an Acquisition and Disposition Record—that requires
specific information be gathered and recorded. See id. Sec-
ond, licensed firearms dealers may not conduct transactions
that violate state law. 18 U.S.C. § 922(b)(2). For example,
Washington law requires that firearms dealers send a copy of
all handgun applications “to the chief of police of the munici-
pality or the sheriff of the county of which the purchaser is a
resident.” Wash. Rev. Code § 9.41.090(5). Under the licens-
ing provisions of the Gun Control Act, the Attorney General
has the authority to “revoke any license issued under this sec-
tion if the holder of such license has willfully violated” any
provision of the Act or the related regulations. 18 U.S.C.
§ 923(e).

   The Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”), as well as state officials, periodically sends letters
to all firearms dealers with information about federal and state
laws and instructions for compliance. Two such letters pre-
ceded the violations at issue here. In November 1998, the
ATF issued an Open Letter to All Washington Federal Fire-
arms Licensees regarding compliance with the permanent pro-
visions of the Brady Law, 18 U.S.C. § 922(t). The letter
instructed licensees “to contact the chief law enforcement
                THE GENERAL STORE v. VAN LOAN                16883
officer in the jurisdiction of the purchaser’s residence, in
accordance with State law requirements” to conduct back-
ground checks for handgun transactions. An undated follow-
up letter, labeled a “Correction Notice,” clarified a point
about concealed pistol licenses and reaffirmed the Brady Act
requirement that: “[l]icensees should continue to contact the
chief law enforcement officer in the jurisdiction of the pur-
chaser’s residence to request a background check for handgun
purchasers who do not have any concealed pistol license.”

   In 2000, the ATF inspected The General Store and issued
a Report of Violations. The ATF cited The General Store for
three separate record keeping violations and, most notably,
one violation of the receipt and disposition requirement, 27
C.F.R. § 478.125(e).1 The subsection (e) violation was
because “[o]ne firearm acquisition and 185 dispositions were
not recorded . . . [l]icensee used sale date, not actual transfer
date for dispositions recording some dispositions prior to
actual transfer . . . [and] [l]icensee failed to record actual date
of receipt of firearms.” The ATF instructed The General Store
to “establish controls to ensure all future entries are correct”
no later than May 19, 2000. Following the inspection, the
ATF held a warning conference on June 16, 2000, in which
representatives met with William Barany, The General Store’s
president, “to discuss the manner in which [The General
Store] plan[s] to prevent these violations from re-occurring.”

   The ATF next inspected The General Store in 2001 and
issued a Report of Violations on October 15, 2001. The ATF
cited The General Store for violations of 27 C.F.R. § 478.44,
§ 478.99, § 478.124, and § 478.125(e). Significantly, there
was a “Repeat Violation” of § 478.125(e) for one unlogged
firearm that was leaning against The General Store’s counter;
  1
    The ATF’s Report of Violations cites to 27 C.F.R. § 178.124 and
§ 178.125; the ATF regulations have since moved from 27 C.F.R. § 178
et seq. to 27 C.F.R. § 478 et seq. without change.
16884         THE GENERAL STORE v. VAN LOAN
it was a customer’s gun obtained for repair. The ATF required
the following corrective action:

    Immediately record all acquisition information on
    firearms that have remained on premises overnight.
    Implement internal controls as was discussed during
    the June 16, 2000 warning conference. Firearms
    acquired for gunsmithing, repairs, sights, or any
    other reason should be recorded by some one [sic] or
    in some way so that firearms returned or otherwise
    disposed on a different business day can be recorded,
    as required by the Gun Control Act.

   After the 2001 inspection, The General Store began using
a commercially-printed “Firearms Repair Log” to track fire-
arms acquired for repair. The instruction to “BE SURE TO
LOG IN ALL FIREARMS RECEIVED FOR REPAIR AND
LOG THEM OUT ON DELIVERY” is written in large font
diagonally across the front cover of the Firearms Repair Log.
In smaller font, at the bottom of the front cover, is another
written instruction:

        IMPORTANT DELIVERY INFORMATION:

    If any firearm logged into this Gunsmith’s Firearms
    Repair Log is delivered to anyone other than the per-
    son who brought it in for repair, an entry MUST be
    made in your permanent Firearms Acquisition and
    Disposition Book (“Bound Book”), and a Form 4473
    filled out and filed just as though the gun had been
    sold. Note in the “Date Returned” column of this
    book for the gun being delivered to see the entry in
    the Acquisition and Disposition Book for the person
    delivered to. See the example on the back cover of
    this Repair Log.

  The ATF inspected The General Store yet again in January
2003. Finding more violations, Richard Van Loan (“Van
               THE GENERAL STORE v. VAN LOAN             16885
Loan”), Director of Industry Operations for the Seattle Field
Division of the ATF, issued a Notice of Revocation of The
General Store’s federal firearms license on August 6, 2004.
The General Store received an administrative hearing in early
2005. Van Loan issued the Final Notice of Revocation of
Firearms License, with his findings and conclusions, on Feb-
ruary 16, 2006. Van Loan based the final revocation on the
following five violations:

    (1)   Willful violation of 27 C.F.R. § 478.125 for
          failure to adequately maintain an Acquisition
          and Disposition Record for firearms acquired
          for repair.

    (2)   Willful violation of 18 U.S.C. § 923(g)(1) and
          27 C.F.R. § 478.125 for failure to fully record
          the “source” of acquired firearms.

    (3)   Willful violation of 18 U.S.C. § 923(g)(1) and
          27 C.F.R. § 478.125 for failure to log eighty
          missing or stolen firearms in its Acquisition
          and Disposition Record.

    (4)   Willful violation of 18 U.S.C. § 923(g)(1) and
          27 C.F.R. § 478.125 for failure to log seventeen
          firearms that were lost or stolen, then ulti-
          mately recovered and resold.

    (5)   Willful violation of 18 U.S.C. § 922(b)(2) for
          failure to comply with state law, specifically
          Revised Code of Washington § 9.41.090,
          which requires the dealer to send a copy of all
          handgun applications to the chief of police or
          sheriff of the purchaser’s place of residence.

   The General Store filed a timely petition for “de novo judi-
cial review” in district court as provided by 18 U.S.C.
§ 923(f)(3). The General Store requested that Van Loan stay
16886           THE GENERAL STORE v. VAN LOAN
the revocation pending judicial review pursuant to 18 U.S.C.
§ 923(f)(2) and 27 C.F.R. § 478.78; Van Loan denied the
request. On cross-motions for summary judgment, the district
court upheld the first and fifth violations, and the revocation
of The General Store’s license.

                           ANALYSIS

I.   DEFINITION OF “WILLFULLY”      UNDER THE   GUN CONTROL
     ACT

   [1] In evaluating The General Store’s admitted violations,
the district court looked to the definition of “willfully” set out
in Perri v. Department of the Treasury, Bureau of Alcohol,
Tobacco, and Firearms: “when a dealer understands the
requirements of the law, but knowingly fails to follow them
or was indifferent to them.” 637 F.2d 1332, 1336 (9th Cir.
1981). The General Store argues that this interpretation is
inconsistent with the definition of “willfully” recently articu-
lated by the Supreme Court in Safeco. 127 S. Ct. at 2208-09.

   [2] Safeco considers “willfully” in the context of the Fair
Credit Reporting Act. The Court reiterated that “[w]here will-
fulness is a statutory condition of civil liability, we have gen-
erally taken it to cover not only knowing violations of a
standard, but reckless ones as well[.]” 127 S.Ct. at 2208. This
clear directive leaves us to decide whether there is a distinc-
tion between “reckless disregard” as articulated in Safeco and
the term “indifference” as used in Perri. Although at oral
argument The General Store’s counsel likened this distinction
to considering how many angels fit on the head of a pin, pars-
ing this language does not require us to make such a meta-
physical judgment. We interpret “indifference” as used in
Perri to mean “plain indifference,” which is indistinguishable
from a “reckless” violation.

  Although Perri’s recitation of the indifference standard did
not include the modifier “plain,” the two cases referenced for
               THE GENERAL STORE v. VAN LOAN              16887
support cite “plain indifference” and, in the context of Perri,
it is clear that “indifference” did not mean a mere mistake or
negligence. See 637 F.2d at 1336 (citing Lewin v. Blumenthal,
590 F.2d 268, 269 (8th Cir. 1979); Shyda v. Director, Bureau
of Alcohol, Tobacco & Firearms, 448 F. Supp. 409, 415
(M.D. Pa. 1977)). Instead, “indifference” as used in Perri is
the same as “reckless disregard,” which means “[c]onscious
indifference to the consequences of an act.” Black’s Law Dic-
tionary 506 (8th ed. 2004) (emphasis added).

   [3] Five circuits, in addition to ours, have similarly held
that a violation of the Gun Control Act requires a willful vio-
lation that is “a deliberate, knowing, or reckless violation of
its requirements.” Armalite Inc. v. Lambert, 544 F.3d 644,
647 (6th Cir. 2008); RSM, Inc. v. Herbert, 466 F.3d 316, 321
(4th Cir. 2006); Willingham Sports, Inc. v. ATF, 415 F.3d
1274, 1277 (11th Cir. 2005); Stein’s Inc. v. Blumenthal, 649
F.2d 463, 467 (7th Cir. 1980); Lewin v. Blumenthal, 590 F.2d
268, 269 (8th Cir. 1979). In Armalite, the Sixth Circuit
recently noted that the classic definition of willfulness—
knowing or reckless, but not negligent—is consistent with the
“standard civil usage” reference in Safeco. Armalite, 544 F.3d
at 648 (internal quotation marks and citation omitted). There
is no distinction of consequence between the definitions of
“willfully” in Perri and Safeco. Therefore, the district court
did not err by applying the Perri standard to The General
Store’s revocation proceeding.

   The General Store also urges us to disregard Perri because,
when Perri was decided, § 923(e) did not include a require-
ment of willfulness. Congress added the willfulness proviso in
the Firearms Owners Protection Act of 1986. Pub. L. 99-308,
100 Stat. 449 (1986). Thus, according to The General Store,
the legislative history dictates that “willfully” must be inter-
preted to mean purposeful, intentional conduct. We are not
persuaded by this argument. Perri used the term “willfully,”
so the statutory change simply conformed the statutory lan-
guage to our case law. Because the statute as amended is
16888          THE GENERAL STORE v. VAN LOAN
unambiguous, there is no need to look beyond the face of the
statute itself, Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450
(2002), interpreted in light of the traditional standard that
applies where “willfulness is a statutory condition of civil lia-
bility.” Safeco, 127 S.Ct. at 2208.

II.   WILLFUL VIOLATION OF THE GUN CONTROL ACT

   The General Store argues that its admitted violations of 27
C.F.R. § 478.125(e) and 18 U.S.C. § 922(b)(2) were not
“willful” and therefore cannot be a basis for revocation of its
firearms license. Although we affirm the district court’s deci-
sion that both violations were willful, one willful violation
would be sufficient, as a single willful violation is grounds for
upholding the revocation.

   The regulation requires licensed firearms dealers to “enter
into a record each receipt and disposition of firearms.” 27
C.F.R. § 478.125(e). The General Store admits that it violated
this requirement by failing to record firearms obtained and
transferred for repair in its Acquisition and Disposition
Record. The General Store argues, however, that these viola-
tions were not willful because it made a good faith effort to
follow ambiguous instructions received from the ATF.

   These instructions, however, were not so ambiguous as The
General Store would have us believe. Following inspections
in 2000 and 2001, ATF cited The General Store for violations
of § 478.125(e). Both citations instructed The General Store
to record acquisitions and dispositions of firearms for repair
“as required by the Gun Control Act” with reference to
§ 478.125(e), which contains specific instructions on what
information must be recorded. Nothing was unclear in the
citations.

   [4] Nonetheless, The General Store points to two supposed
ambiguities in the instructions it received for complying with
its record keeping duties. First, the citation following the 2001
               THE GENERAL STORE v. VAN LOAN            16889
inspection instructed The General Store to record firearms
acquired for repair “in some way.” On its own, this remark
may not be the clearest directive, but it is not ambiguous
when combined with the instruction to record firearms “as
required by the Gun Control Act” and § 478.125(e). Sec-
tion 478.125(e) provides specific information about recording
acquisitions that removes any ambiguity about The General
Store’s record keeping duties.

   Second, in an apparent attempt to comply with its record
keeping duties following the 2001 inspection, The General
Store began using a commercially-printed Firearms Repair
Log to track firearms acquired for repair. The Firearms Repair
Log has two instructions on its cover that the General Store
views as ambiguous. “BE SURE TO LOG IN ALL FIRE-
ARMS RECEIVED FOR REPAIR AND LOG THEM OUT
ON DELIVERY” is printed in large type. The cover also
warns,

    If any firearm logged into this Gunsmith’s Firearms
    Repair Log is delivered to anyone other than the per-
    son who brought it in for repair, an entry MUST be
    made in your permanent Firearms Acquisition and
    Disposition Book (“Bound Book”), and a Form 4473
    filled out and filed just as though the gun had been
    sold.

The General Store argues that this warning paragraph modi-
fies the “log in all firearms” instruction, which therefore
applies only to firearms delivered to “anyone other than the
person who brought it in for repair.”

   The General Store’s reliance on the Firearms Repair Log is
misplaced. The General Store must follow the record keeping
requirements “as the Attorney General may by regulations
prescribe,” 18 U.S.C. § 923(g)(1)(A), not the instructions
printed on a commercial publication that it chooses to use.
16890          THE GENERAL STORE v. VAN LOAN
   [5] But, in any event, the instructions in the Firearms
Repair Log are not ambiguous. The two separate instructions
are independent: the instruction to “log in all firearms” is
printed in larger font diagonally across the page. The warning,
which is separate and contained in smaller print at the bottom
of the page, by its own terms applies only to firearms that
have already been logged into the Firearms Repair Log; the
warning does not modify the obligation to log the firearms in
the first instance. In not recording firearms acquired for
repair, The General Store failed to follow the clear instruc-
tions on the Firearms Repair Log.

   [6] Finally, we question the consistency of The General
Store’s good faith effort to comply with § 478.125(e). By
beginning to use the Firearms Repair Log after the 2001
inspection, The General Store demonstrated some effort to
meet its obligations. But § 478.125(e) requires licensees to
maintain, not just start, accurate firearms logs. An initial use
of a log in 2001, followed by two years of inaccurate or
incomplete records leading up to the 2003 inspection, demon-
strates The General Store’s indifference to its legal obligation.
Therefore, the district court did not err in finding that The
General Store willfully violated § 478.125(e).

   The district court also determined that The General Store
violated § 922(b)(2), which prohibits firearms sales that vio-
late state law, by failing to comply with a Washington
requirement that firearms dealers must send a copy of all
handgun applications to the police or sheriff of the applicant’s
place of residence. See Wash. Rev. Code § 9.41.090(5).
Instead of following this requirement, The General Store sub-
mitted copies of handgun applications to the Spokane Police
Department, regardless of the applicant’s residence. The Gen-
eral Store contends that its admitted violation of § 922(b)(2)
was not willful because The General Store did not know its
obligation and had “reasonable cause to believe that the pur-
chase . . . would not be in violation of such State law.” 18
U.S.C. § 922(b)(2).
                   THE GENERAL STORE v. VAN LOAN                      16891
   [7] The General Store does not dispute that the form it used
for processing handgun applications unambiguously states,
“[s]end this original to the Chief of Police of the municipality
or the Sheriff of the county of which the purchaser is a resi-
dent.” In addition, the district court found that The General
Store received written notice of the requirement in the letters
sent by the ATF in 1998.2 The evidence supports the district
court’s determination that The General Store knew its obliga-
tions under § 922(b)(2).

   [8] The General Store also argues that it had “reasonable
cause to believe that the purchase . . . would not be in viola-
tion of such State law,” 18 U.S.C. § 922(b)(2), because nei-
ther the ATF nor the Spokane Police Department informed
The General Store that it was sending the forms to the wrong
official. This argument is not persuasive. The dealer, not the
ATF or the police department, bears the reporting obligation.
The ATF’s failure to cite every violation during prior
inspections—particularly when faced with a large number of
missing firearms—and the Spokane Police Department’s inac-
tion do not demonstrate a good faith belief given The General
Store’s repeated failure to follow a clear duty. The district
court did not err in finding that The General Store violated
§ 922(b)(2).

III.   JURISDICTION TO STAY REVOCATION

   Finally, The General Store argues that 18 U.S.C.
§ 923(f)(2) required Van Loan to stay revocation of The Gen-
  2
    The General Store argues that there is no evidence it received these let-
ters. The district court credited Van Loan’s determination—based on the
common law mailbox rule—that The General Store received the letters.
Significantly, The General Store has never denied receiving the letters. Cf.
Schikore v. BankAmerica Supplemental Retirement Plan, 269 F.3d 956,
964 & n.7 (9th Cir. 2001) (noting a “specific factual denial of receipt,”
under Nunley v. City of Los Angeles, 52 F.3d 792, 792-93 (9th Cir. 1995),
may in some contexts be sufficient to rebut a presumption of receipt based
on the mailbox rule). The district court’s factual finding is not clear error.
16892          THE GENERAL STORE v. VAN LOAN
eral Store’s federal firearms license pending judicial review.
Because we affirm the district court’s revocation of The Gen-
eral Store’s license, this contention is moot.

  AFFIRMED.